DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-5, 7-12, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2017/0341638 of record to SAWADA.
Regarding claim 1, SAWADA illustrates in at least figures 1-8 and 21-34 with associated text:
An arrangement, comprising:
at least one semiconductor module 130n made of silicon carbide [0035]-[0042];
a driver circuit 180 for the at least one semiconductor module; and
a cooling system 110, 112, 116-119, 170 (hereinafter 110-170),
wherein the at least one semiconductor module and the driver circuit are arranged adjacent to one another, wherein the driver circuit is connected to the cooling system.
Regarding claim 2, SAWADA illustrates in figures 1-5 the at least one semiconductor module 130n is connected to the cooling system 110-170.
Regarding claims 3 and 9, SAWADA illustrates in figures 1-5 at least one fastening module 192 via which the driver circuit 180 and the cooling system 110-170 are connected to one another.
Regarding claim 4, SAWADA illustrates in figures 1-5 the at least one fastening module 192 is formed as a screw and/or clamp.
Regarding claims 5 and 10-12, SAWADA illustrates in figures 1-5 an interface 170 made of thermally conductive material [0053] is arranged between the driver circuit 180 and the cooling system 110-170.
Regarding claims 7, 17-18 and 20, SAWADA illustrates in figures 1-5 the cooling system has multiple cooling modules (see below), wherein the driver circuit 180 is connected to at least one cooling module.

    PNG
    media_image1.png
    761
    443
    media_image1.png
    Greyscale

Regarding claim 8, SAWADA discloses in paragraph [0053] the cooling system 110-170 is designed to accommodate a cooling medium (water) and to actively cool the driver circuit 180.



Claims 1-2, 5-6, 13 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 10,149,413 to Dede et al. (hereafter “Dede
”).
Regarding claim 1, Dede illustrates in at least figure 1 with associated text:
An arrangement, comprising:
at least one semiconductor module 112 made of silicon carbide (col. 1, line 29);
a driver circuit 116 for the at least one semiconductor module; and
a cooling system 118, 122,
wherein the at least one semiconductor module and the driver circuit are arranged adjacent to one another, wherein the driver circuit is connected to the cooling system.
Regarding claim 2, Dede illustrates in figure 1 the at least one semiconductor module 112 is connected to the cooling system 118, 122.
Regarding claim 5, Dede illustrates in figure 1 an interface 128 made of thermally conductive material (TIM) is arranged between the driver circuit 116 and the cooling system 118, 122.
Regarding claims 6, 13 and 16, Dede illustrates in figure 1 the driver circuit 116 is arranged on a printed circuit board 114, wherein the circuit board is arranged between the driver circuit and the at least one semiconductor module 112.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14 and 15 are rejected under 35 USC § 103 as being unpatentable over SAWADA as applied to claims 14 and 15 above, and further in view of Dede.
Regarding claims 14 and 15, SAWADA is discussed above, it does not specifically show the driver circuit is arranged on a printed circuit board, wherein the circuit board is arranged between the driver circuit and the at least one semiconductor module.  Dede illustrates in figure 1 the driver circuit 116 is arranged on a printed circuit board 114, wherein the circuit board is arranged between the driver circuit and the at least one semiconductor module 112.  It would have been obvious to one of ordinary skill in the art at the time the invention was made for SAWADA to have the driver circuit is arranged on a printed circuit board.  The rationale for doing this is the use of known technique to improve similar devices (method or product) in the same way.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US Patent Application Pub. No. 2018/0116076 to Dede et al. illustrates the claimed invention except the screw and/or claim; and circuit board.

Any inquiry concerning this communication or earlier communications from an examiner should be directed to Primary Examiner Allan Wilson by calling 571-272-1738.  Examiner Wilson can normally be reached 8:00 AM to 2:00 PM Eastern Time Monday, Thursday and Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, go to https://www.uspto.gov and search “pair.” Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ALLAN R WILSON/           Primary Examiner, Art Unit 2897                                                                                                                                                                                             
Phone: 571-272-1738
Email: allan.wilson@uspto.gov (see MPEP 502.03 II.)
Fax: 571-273-1738